DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 5 recites the limitation "the bending" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "a bending".
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 5, 8, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim (US 2013/0022859) as cited in IDS dated 3/17/22.
Regarding claim 1, Lim discloses a battery module(battery module 100, Figs. 1 & 2, abstract, [0039]), comprising: at least one battery cell(battery cell 10, Figs. 1 & 2, [0039]);
a pair of pressing plates respectively disposed at opposite side surfaces of the at least one battery cell(pair of side plates 113, [0040], Figs. 1 & 2); and a module cover coupled to the pair of pressing plates to cover an upper side or a lower side of the at least one battery cell(top cover 115 & bottom plate 114, Figs. 1 & 2, [0039]-[0040]), wherein opposite ends of the module cover have a plurality of welding portions and a plurality of auxiliary welding beads alternately arranged along a longitudinal direction of the module cover to overlap an upper end or a lower end of the pair of pressing plates (welding beads are necessarily present as they are the result of a welding pass that deposits filler material, all the fastening portions and holes may be fastened through welding, [0057], see Fig. A as annotated Fig. 2),

    PNG
    media_image1.png
    505
    467
    media_image1.png
    Greyscale
Fig. A
 and wherein the opposite ends of the module cover are welded to the pair of pressing plates at the plurality of welding portions([0057]).
Regarding claim 5, Lim discloses all of the claim limitations as set forth above. Lim further discloses the plurality of welding portions for welding with the pair of pressing plates after a bending are provided at the opposite ends of the module cover, and wherein the plurality of auxiliary welding beads are disposed between the plurality of welding portions, respectively (Fig. A).
Regarding claim 8, Lim discloses all of the claim limitations as set forth above. Lim further discloses  the pair of pressing plates have cover placing portions on which the opposite ends of the module cover are placed(i.e., first fastening portion 113a1, Fig. 2).
Regarding claim 10, Lim discloses all of the claim limitations as set forth above. Lim further disclose further comprising protection pads disposed between the pair of pressing plates and the at least one battery cell, respectively(barriers 30, Fig. 2).
Regarding claim 11, Lim discloses all of the claim limitations as set forth above. Lim further discloses a battery pack, comprising: at least one battery module defined in claim 1; and
a pack case configured to package the at least one battery module (high power battery module to be used in driving motors of devices requiring high power, i.e., electric vehicles [0004]).
Regarding claim 12, Lim discloses all of the claim limitations as set forth above. Lim further discloses a vehicle, comprising at least one battery pack defined in claim 11([0004]).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2013/0022859) as cited in IDS dated 3/17/22 as applied to claim 1 above, in view of Nose et al. (US 2015/0030912).
Regarding claim 2, Lim discloses all of the claim limitations as set forth above.  Lim discloses all the fastening portions and the fastening holes may be fastened through welding ([0057]) but does not explicitly disclose the plurality of auxiliary welding beads have different thickness from that of the plurality of welding portions at the opposite ends of the module cover.
Nose teaches a resin-metal composite sealed container having a seal part metallically sealed by a weld bead at an outer location than a heat seal part, which is obtained by applying heat sealing and then partially laser-welding the heat-sealed portion, and a production method thereof, and this container is used particularly for storage cell application with significant life extension ([0001], [0050]).  Nose teaches the dimension of the weld bead in the thickness direction of the metal foils is preferably larger by 1.1 to 5.0 times, more preferably 1.2 times or more, still more preferably from 1.3 to 3 times, than the thickness-direction dimension of the metal foils in the portion coming into contact with the weld bead([0086]).
It would have been obvious to one of ordinary skill in the art to provide in the battery module of Lim, the plurality of auxiliary welding beads have different thickness from that of the plurality of welding portions as taught by Nose in order to provide significant life extension.
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12.	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,316,190. Although the claims at issue are not identical, they are not patentably distinct from each other because instant  claims 1-10 recite a battery module that is similar in structure to the battery module recited in claims 1-7, 10, and 11 of U.S. Patent 11,316,190.  
Allowable Subject Matter
13.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection on the ground of nonstatutory double patenting set forth in this Office Action on claims 1-12 is overcome.
In particular, the allowable limitation is the plurality of auxiliary welding beads have a smaller thickness than the plurality of welding portions at the opposite ends of the module cover.
In the instant invention, in this case, since the auxiliary welding beads 555 having a relatively smaller thickness than the welding portions 552 may compensate the step caused by the inclination, it is possible to greatly reduce the risk of welding defect such as non-uniform welding quality when the welding S is performed(Fig. 5, [0055] US 2022/0209282).
Lim does not disclose, teach or render obvious the plurality of auxiliary welding beads have a smaller thickness than the plurality of welding portions at the opposite ends of the module cover.
14.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection on the ground of nonstatutory double patenting set forth in this Office Action on claims 1-12 is overcome.
In particular, the allowable limitation is  the plurality of auxiliary welding beads are disposed to be stepped from the plurality of welding portions.
In the instant invention, the plurality of auxiliary welding  beads 555 may be disposed to be stepped from the plurality of welding portions 552 ([0046] US 2022/0209282). Specifically, the plurality of auxiliary welding beads 555 may have a concave groove shape of a predetermined size([0046]). In other words, the plurality of auxiliary  welding beads 555 may be arranged to have a multi-stage bead-shaped structure with the plurality of welding portions 552([0046]). The multi-stage bead-shaped structure may prevent the deterioration of the welding quality by covering the bending angle deviation even though the deviation occurs due to the bending forming angle, namely even though bending angle deviation occurs([0046]).
Lim does not disclose, teach or render obvious the plurality of auxiliary welding beads are disposed to be stepped from the plurality of welding portions.
15.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection on the ground of nonstatutory double patenting set forth in this Office Action on claims 1-12 is overcome.
In particular, the allowable limitation is the plurality of auxiliary welding beads have a concave groove shape of a predetermined size.  The reasons for the indication of allowable subject matter are substantially the same as provided in paragraph 14 above and apply herein.
16.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection on the ground of nonstatutory double patenting set forth in this Office Action on claims 1-12 is overcome.
In particular, the allowable limitation is  welding is performed at the plurality of welding portions when the opposite ends of the module cover are bent so that the opposite ends of the module cover are disposed in parallel to the pair of pressing plates, and wherein welding is performed at the plurality of auxiliary welding beads when the opposite ends of the module cover are bent so that the opposite ends of the module cover are inclined at a predetermined angle out of the pair of pressing plates.
In the instant invention, when both ends 550 of the module cover 500 are bent to be inclined at a predetermined angle other than a right angle to form an angle with the pair of pressing plates 200, namely when there is a bias in the dimension and flatness of both bent ends 550, if the welding S is performed at the plurality of welding portions 552, the risk of welding failure caused by non-uniform welding quality due to the step by the bias may be increased ([0053], Figs. 6 & 7). If there is a bias in the dimension and flatness as both ends 550 of the module cover 500 are bent, the welding S may be performed not at the main welding points Pl
(see FIG. 5) of the plurality of welding portions 552 but at auxiliary welding points P2 where the auxiliary welding beads 555 are disposed (Fig. 7, [0054]).
Lim discloses welding is performed at the plurality of welding portions when the opposite ends of the module cover are bent so that the opposite ends of the module cover are disposed in parallel to the pair of pressing plates(Fig. 2, [0057]), but does not disclose, teach or render obvious  wherein welding is performed at the plurality of auxiliary welding beads when the opposite ends of the module cover are bent so that the opposite ends of the module cover are inclined at a predetermined angle out of the pair of pressing plates.
17.	Claim 9 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection on the ground of nonstatutory double patenting set forth in this Office Action on claims 1-12 is overcome.
In particular, the allowable limitation is  the plurality of auxiliary welding beads are disposed to have a multi-stage bead-shaped structure with the plurality of welding portions so as to cover a bending angle deviation caused by the bending. The reasons for the indication of allowable subject matter are substantially the same as provided in paragraph 14 above and apply herein. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724